DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 12/9/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objections to claims 3, 5, and 9 are withdrawn in view of either the appropriate correction filed or cancellation of the claim.

Claim Rejections - 35 USC § 112
3.	The rejections of claim 1, and thus dependent claims 2-10, claim 8, and claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of either the correction filed or cancellation of the claim.


4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and thus dependent claims 2-6 and 10, and claim 5 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without plural lateral partition plates, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
	Claim 1 as amended defines the following:
“…the plurality of battery housing spaces are defined by a longitudinal partition plate that extends in a longitudinal direction of the housing case, and a lateral partition plate that extends in a lateral direction orthogonal to the longitudinal direction of the housing case, 
the plurality of secondary battery cells are arranged such that end surfaces of adjacent ones of the plurality of secondary battery cells face each other in a longitudinal direction of the plurality of battery housing spaces, and
 the heat absorber is disposed adjacent to an end surface of one of the plurality of secondary battery cells.”

The disclosure fails to provide an embodiment in which the above structural requirements of lines 15-19 are achieved with the use of a singular lateral partition plate as claimed.  Figure 7 is reproduced below, wherein even assuming the battery pack 100 could be truncated (not conceded), there is no manner in which the limitations of lines 15-19 are met in the construct presented in which there is only a singular lateral partition plate.  For example, assuming the singular lateral plate 40 claimed is the one closest to the left shown in Fig. 7, the plurality of secondary battery cells are not arranged such that end surfaces of adjacent ones of secondary battery cells face each other in a longitudinal direction of the plurality of battery housing spaces as required of claim 1:


    PNG
    media_image1.png
    523
    607
    media_image1.png
    Greyscale

Selecting the other of the lateral partition plate (closer to the right in Fig. 7) as the claimed singular lateral partitional plate presented, the feature that “the heat absorber is disposed adjacent to an end surface of one of the plurality of secondary battery cells” is not met:

    PNG
    media_image2.png
    511
    381
    media_image2.png
    Greyscale

	Accordingly, as demonstrated above, the disclosure does not enable one of ordinary skill in the art to practice the invention without plural lateral partition plates, which is/are critical or essential to the practice of the invention but not included in the claim(s).  The issue is further 
	Appropriate correction is required.  

6.	Claim 1, and thus dependent claims 2-6 and 10, and claim 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 as amended defines the following:
“…the plurality of battery housing spaces are defined by a longitudinal partition plate that extends in a longitudinal direction of the housing case, and a lateral partition plate that extends in a lateral direction orthogonal to the longitudinal direction of the housing case, 
the plurality of secondary battery cells are arranged such that end surfaces of adjacent ones of the plurality of secondary battery cells face each other in a longitudinal direction of the plurality of battery housing spaces, and
 the heat absorber is disposed adjacent to an end surface of one of the plurality of secondary battery cells.”

The disclosure fails to provide an embodiment in which the above structural requirements of lines 15-19 are achieved with the use of a singular lateral partition plate as claimed.  The claim presents a battery pack that fails to meet the written description requirement and is not supported.  The issue is compounded at claim 5 which presents further structural requirements not met by the instant disclosure in the context presented within claim 1.  Please see the rejection above for further details.
	It is noted that claim 5 is not supported by the disclosure in view of the amended requirements of claim 1, even assuming a plurality of partition plates are presented in the claims.  
“…a heat absorber 60 is disposed in one of the plurality of battery housing spaces F, the one of the plurality of battery housing spaces F housing none of the plurality of secondary battery cells 1A-1D, the plurality of battery housing spaces A-E are defined by a longitudinal partition plate 30 that extends in a longitudinal direction of the housing case, and [a plurality of] lateral partition plates 40, 40 that [each] extend
[claim 5] wherein the heat absorber 60 is eccentrically disposed in the one of the plurality of battery housing spaces F on a side close to a different one [B?] of the plurality of battery housing spaces where the one of the plurality of secondary battery cells 1D is housed, the different one [B?] of the plurality of battery housing spaces being adjacent to the one F of the plurality of battery housing spaces in a longitudinal direction of the one F of the plurality of battery housing spaces.


    PNG
    media_image3.png
    561
    834
    media_image3.png
    Greyscale

Claim 1 as amended thus requires heat absorber to be disposed adjacent to an end surface of one of the plurality of battery secondary battery cells which appears can only be met by cell 1D.  
	Appropriate correction is required.   In terms of prior art application for compact prosecution purposes, if the prior art has the same structure as that shown in Fig. 11 with respect to the spacing designation, claim 5 will be considered met in terms of the feature of “the different one of the plurality of battery housing spaces being adjacent to the one of the plurality of battery housing spaces in a longitudinal direction of the one of the plurality of battery housing spaces” as presented.

Claim Rejections - 35 USC § 102
7.	The rejection of claims 1, 2, 5, and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US 8,920,955) is withdrawn in view of the amendments made to the claims.  All rejections pending from this are also withdrawn.

Claim Rejections - 35 USC § 103
8.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaguchi et al. (US 2012/0225339) in view of Chuang et al. (US 8,920,955).
	Regarding claim 1, Nakaguchi teaches a battery pack 10 (Fig. 1-2) comprising:
a plurality of secondary battery cells 12 connected to each other in series and/or in parallel (P62-64); and 

wherein each of the plurality of secondary battery cells 12 is housed in a corresponding one of the plurality of battery housing spaces, 
the plurality of battery housing spaces are defined by a longitudinal partition plate 16a that extends in a longitudinal direction of the housing case 103, and a lateral partition plate 16b that extends in a lateral direction orthogonal to the longitudinal direction of the housing case, 
the plurality of secondary battery cells 12 are arranged such that end surfaces of adjacent ones of the plurality of secondary battery cells face each other in a longitudinal direction of the plurality of battery housing spaces (Figs. 1-2; P65-85; not limited to entire disclosure).  Figs. 1 & 2 of Nakaguchi are reproduced below:

    PNG
    media_image4.png
    816
    552
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    811
    406
    media_image5.png
    Greyscale

Nakaguchi fails to disclose the following features as claimed:  a number of the plurality of battery housing spaces is larger than a number of the plurality of secondary battery cells 12, a 
In the same field of endeavor, Chuang teaches analogous art of a battery pack (Figs. 7-8) comprising:  a plurality of secondary battery cells 11’ connected to each other in series and/or in parallel (C7/L29-51); and a housing case (12’, 13’) that includes a plurality of accommodation chambers 100’ (“battery housing spaces”), wherein each of the plurality of secondary battery cells 11’ is housed in a corresponding one of the plurality of battery housing spaces (C5/L44-49), wherein a number of the accommodation chambers 100’ (“plurality of battery housing spaces”) is larger than a number of the plurality of secondary battery cells 11 given two accommodation chambers 100’ are “…reserved for conductive pillars 19'…” (C6/L39-59), and a conductive pillar 19' made of copper, aluminum, silver, stainless steel, etc. (a “heat absorber”) is disposed in one of the plurality of accommodation chambers 100 (“battery housing spaces”) (C6/29-38), the one of the accommodation chambers 100 (“plurality of battery housing spaces”) housing none of the plurality of secondary battery cells 11 (C2/L66-C3/L8; C6/L29-C7/L51; see also Figs. 1-2 and C5/L28 for similarly explained features of second embodiment shown in Figs. 7-8; not limited to full disclosure).  
Chuang teaches the use of conductive pillar 19’ (“heat absorber”) within the accommodation chambers 100 (“battery housing spaces”) achieves a battery pack with high thermal conductivity (C6/L29-31), wherein the conductive pillar 19’ (“heat absorber”) is equal to or less than that of a battery cell 11.  The courts have held that the use of a known technique to  2143, Exemplary Rationale C).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to reserve at least one battery housing space of Nakaguchi such that a number of battery housing spaces is larger than a number of the plurality of battery cells 12, and to dispose a conductive pillar 19’ (“heat absorber”) therein given Chuang teaches such a technique is known in the art of battery packs, and provides the predictable and beneficial results of a battery pack with high thermal conductivity (C6/L29-31).  The application of the known technique of Chuang to the battery pack of Nakaguchi provides for the conductive pillar 19’ (“heat absorber”) to be disposed adjacent to an end surface of one of the plurality of secondary battery cells no matter which battery housing space is selected to be reserved for the conductive pillar 19’ (“heat absorber”).
Regarding claim 2, Nakaguchi teaches wherein each of the plurality of secondary battery cells 12 has a cylindrical exterior can (Fig. 1).  Chuang also teaches wherein each of the plurality of secondary battery cells 11 has a cylindrical exterior can (Fig. 7; CC1/L66-C2/2; C2/L4-1; C3/L25-31, 47-52; C5/L10-12).
Regarding claim 3, Nakaguchi as modified by Chuang teaches wherein the conductive pillar 19' (“heat absorber”) is made of copper, aluminum, silver, stainless steel, etc. (C6/L29-38) (i.e., “is a metal part” as claimed) and is described as a pillar and illustrated in Fig. 7 as having a columnar shape.  
Chuang is silent as to the internal structure of the metal conductive pillar 19' (“heat absorber”) having the columnar shape; however, there are only two options:  hollow or solid (hollow being claimed).  At the time of the effective filing date of the invention, there is a KSR, 550 U.S. at 421, 82 USPQ2d at 1397 (MPEP § 2143, Exemplary Rationale E).  Accordingly, the feature that the conductive pillar 19' (“heat absorber”) having the columnar shape is hollow inside is considered an obvious expedient in view of the findings above.  
Alternatively, the court in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  Likewise, it is held that the configuration (hollow versus solid) of the metal conductive pillar 19' (“heat absorber”), absent persuasive evidence of new or unexpected result, is considered an obvious design choice.
Regarding claim 4, Nakaguchi as modified by Chuang teaches wherein the size of conductive pillar 19' (“heat absorber”) is “…equal to or less than that of a battery cell 11…” (C6/L29-38).  The conductive pillar 19' (“heat absorber” ) as illustrated is a cylinder with a length and a diameter.  Thus, although Chuang teaches conductive pillar 19' (“heat absorber”) a size less than that of battery cell 11, Chuang does not explicitly teach that the conductive pillar 19' (“heat absorber”) has a length smaller than a length of each battery cell 11; however, there are only three options to achieve the feature taught by Chuang:  conductive pillar 19' (“heat absorber” ) has a length smaller than the battery cell, a diameter smaller than the battery cell, or a combination thereof.
At the time of the effective filing date of the invention, there is a recognized design need in terms of how to provide conductive pillar 19' (“heat absorber”) such that it has a size smaller than that of battery cell 11; there are a finite number (3) of identified, predictable potential solutions to the recognized design need; wherein a person having ordinary skill in the art could have pursued these two known potential solutions with a reasonable expectation of success, wherein the Court has held that a rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397 (MPEP § 2143, Exemplary Rationale E).  Accordingly, the feature that the conductive pillar 19' (“heat absorber”) has a length smaller than a length of each of the plurality of battery cells is considered an obvious expedient in view of the findings above.  
Furthermore, changes in size/proportion have been held by the courts as not sufficient to establish patentablity:  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
Regarding claim 5, Nakaguchi as modified by Chuang teaches the use of conductive pillar 19' (“heat absorber”) in one of the reserved/empty battery housing spaces.  In applying the above conductive pillar 19' (“heat absorber”) of Chuang to the battery pack of Nakaguchi, there are only six options for the placement thereof (i.e., one of the six available battery housing spaces), wherein four out of the six options (the corner options) provide for the conductive pillar 19' (“heat absorber”) to be “eccentrically disposed” (i.e. not in the center of the battery pack) in the one of the plurality of battery housing spaces on a side close to a different one of the plurality of battery housing spaces where the one of the plurality of secondary battery cells is housed, the different one of the plurality of battery housing spaces being adjacent to the one of the plurality of battery housing spaces in a longitudinal direction of the one of the plurality of battery housing spaces” as claimed.   The structure achieved meets what is shown in Fig. 11 of the instant application with respect to “the different one of the plurality of battery housing spaces being adjacent to the one of the plurality of battery housing spaces in a longitudinal direction of the one of the plurality of battery housing spaces” (see rejection under 35 U.S.C. 112(a) and interpretation of the feature with respect to prior art application).
Thus, at the time of the effective filing date of the invention, there is a recognized design need in terms of which battery housing space of Nakaguchi to provide conductive pillar 19' (“heat absorber”) of Chuang to; there are a finite number (6) of identified, predictable potential solutions to the recognized design need, four of the six options (the corner options) meeting the requirements presented; wherein a person having ordinary skill in the art could have pursued these known potential solutions with a reasonable expectation of success, wherein the Court has KSR, 550 U.S. at 421, 82 USPQ2d at 1397 (MPEP § 2143, Exemplary Rationale E).  Accordingly, the features presented in claim 5 are considered an obvious expedient in view of the findings above.  
Regarding claim 6, Nakaguchi as modified by Chuang teaches wherein the conductive pillar 19' (“heat absorber”) is made of aluminum (C6/29-38).

Claim Rejections - 35 USC § 103
9.	Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over 
Nakaguchi et al. (US 2012/0225339) in view of Chuang et al. (US 8,920,955) as applied to 
at least claims 1 and 2 above, and further in view of Zhang et al. (US 2019/0280266).
Regarding claim 3, Nakaguchi as modified by Chuang teaches wherein the conductive pillar 19' (“heat absorber”) is made of copper, aluminum, silver, stainless steel, etc. (C6/L29-38) (i.e., “is a metal part” as claimed) and is described as a pillar and illustrated in Fig. 7 as having a columnar shape.  Chuang is silent as to the internal structure of the metal conductive pillar 19' (“heat absorber”) having the columnar shape, wherein the claim requires that it is hollow inside. 
	In the same field of endeavor, Zhang teaches a battery pack (Fig. 3) including a plurality of battery cells 11, a plurality of battery housing spaces which accommodates the cells 11 (see Figs. 3, 8, and 9), and a heat conductor 113 (“heat absorber”) that is positioned among the cells 11 and within the battery housing spaces that is hollow (Fig. 4) and allows airflow in the direction parallel to the length of the cell through the heat conductor 113 (P41; see also Fig. 3).  

    PNG
    media_image6.png
    254
    434
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the conductive pillar 19' (“heat absorber”) of Chuang when applied to the battery pack of Nakaguchi (Fig.s 1 & 2) such that it is hollow inside given the configuration is known and taught by Zhang (Fig. 4; P41), thereby providing the predictable result of allowing airflow in the direction parallel to the length of the cell through the heat conductor 113 as taught by Zhang.  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP § 2143, Exemplary Rationale C).  

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaguchi et al. (US 2012/0225339) in view of Chuang et al. (US 8,920,955) as applied to at least claim 1 above, and further in view  of Kazuya (JP 2012-033464) (machine translation provided by Applicant).
Regarding claim 10, Chuang fails to disclose side surfaces of the plurality of secondary battery cells 12 are covered by insulating thermal resistant plates each made of mica.  In the same field of endeavor, Kazuya teaches analogous art of a battery pack 1 including a plurality of secondary battery cells 40a, 40b connected to each other in series and/or parallel, and a housing case 2, wherein sides surfaces of the plurality of battery cells 40a, 40b are covered by insulating thermal resistant plates 61a, 61b made of mica (abstract).  Kazuya teaches that prevention of a thermal chain is prevented, an appropriate safety measure is taken, wherein the mica sheets bodies 61a, 61b exhibit a heat insulation effect (abstract; not limited to full disclosure).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the side surfaces of the plurality of secondary battery cells 12 of Nakaguchi such that they are each covered by insulating thermal resistant plates made of mica in the configuration claimed given Kazuya teaches such a configuration is known in the art and provides the predictable results of preventing a thermal chain given the mica sheets bodies 61a, 61b exhibit heat insulation effect, thereby providing a safety measure (abstract; not limited to full disclosure).

Response to Arguments
11.	Applicant’s arguments, filed 12/9/2021, with respect to the prior Office rejection(s) of the claims have been fully considered and are persuasive in view of the amendments filed to the claims.  Therefore, the prior Office rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of references cited above.

Conclusion
12.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure is repeated here:  Yagi et al. (US 2005/0153199); Chuang et al. (US 2014/0065455); and Kozu (US 2011/0293986).
	See also Ahn (US 2012/0214027) in which a battery pack has the following construct including a plurality of battery cells 100a-100d and dummy cells 500, 500:

    PNG
    media_image7.png
    494
    614
    media_image7.png
    Greyscale

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
    
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729